Citation Nr: 1002743	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-11 235	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2007 rating action that denied service connection 
for hearing loss.

In July 2009, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

The Veteran contends that he currently suffers hearing loss 
as a result of acoustic trauma in service.  He asserts that 
he was exposed to much loud noise from weapons fire and jet 
aircraft engines, and that he had not been furnished ear 
protection.  He states that he had very little occupational 
noise exposure post service.  

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The types of evidence that indicate 
that a current disability may be associated with military 
service include credible evidence of continuity, and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

At the Board hearing, the veteran's representative suggested 
that the Veteran be afforded an audiological examination to 
determine the etiology of his current hearing loss.  The 
Board concurs, and finds that the Veteran should be afforded 
a VA audiological examination to determine the nature and 
etiology of his current hearing loss and its relationship, if 
any, to his military service any incident thereof, including 
claimed acoustic trauma therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the examination. The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the Board finds that copies of the 
complete clinical records of audiological evaluation of the 
Veteran at the Cleveland, Ohio VA Medical Center (VAMC) from 
May 2008 to the present time should be obtained and 
associated with the claims folder.  The Board points out 
that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(c)(1).  

May 2008 VA outpatient records indicate that the Veteran 
began to receive disability benefits from the Social Security 
Administration (SSA) in January.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the possible existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the Veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  As noted above, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).   

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
  
1.  The RO should obtain from the SSA a 
copy of the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal 
records should continue until either the 
records are received or notification is 
provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  All records/responses 
received should be associated with the 
claims folder.  

2.  The RO should obtain copies of the 
complete clinical records of audiological 
evaluation of the Veteran at the 
Cleveland, Ohio VAMC from May 2008 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
audiological examination to determine the 
nature and etiology of any hearing loss 
and its relationship, if any, to his 
military service.  The entire claims 
folder must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should review the service 
and post-service medical records and 
render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that any currently-diagnosed 
hearing loss had its onset in or is the 
result of acoustic trauma during the 
veteran's military service.  In reaching 
this opinion, the examiner should review 
and address the veteran's history of 
noise exposure during military service, 
as well as post-service occupational and 
recreational noise exposure.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

